Citation Nr: 0946731	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  09-19 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating in excess of 50 
percent for the service-connected posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to an increased rating in excess of 20 
percent for the service-connected lumbar spine disability.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The service-connected PTSD currently is not shown to be 
manifested by occupational and social impairment with 
deficiencies in most areas or inability to establish and 
maintain effective social relationships.  

3.  The service-connected chronic lumbar strain currently is 
shown to be productive of a disability picture that more 
nearly approximate that of a functional loss due to pain with 
forward flexion of the thoracolumbar spine restricted to 30 
degrees or less.  

4.  The Veteran currently is service connected for PTSD rated 
as 50 percent disabling; chronic lumbar strain, now rated as 
40 percent disabling; pulmonary sarcoidosis, rated as 10 
percent disabling; internal derangement and posttraumatic 
arthritis of right knee status post surgery for torn medial 
meniscus, rated as 10 percent disabling; and fracture of 
right fifth finger, hemorrhoids, chronic cystitis and facial 
scars due to car accident, all noncompensably disabling; the 
combined evaluation for compensation is 80 percent with 
consideration of the bilateral factor.  

5.  The service-connected disabilities are shown to preclude 
the Veteran from securing and following substantially gainful 
employment consistent with education and work background.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
50 percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 
(2009).

2.  The criteria for the assignment of a rating of 40 percent 
for the service-connected lumbar spine disability have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Code 5237 (2009).

3.  The criteria for the assignment of a total rating based 
on individual unemployability by reason of service-connected 
disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. § 
5100 et seq. (West 2002 & Supp. 2009).  Examinations have 
been conducted.  
In light of the favorable action taken hereinbelow as to the 
TDIU issue, the Board finds that further discussion of VCAA 
compliance with respect to that issue is not necessary at 
this time.  

With regard to the increased evaluation claims included in 
this decision, letters dated in March 2008, May 2008 and July 
2008 informed the Veteran of the requirements needed to 
establish entitlement to an increased disability rating.  

Moreover, the letters informed the Veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The Board notes that the 
Veteran was also informed in the letters as to how disability 
ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service records, VA 
outpatient records, statements submitted by the Veteran in 
support of the claims, and the report of VA examinations 
dated in March 2008, June 2008 and February 2009.

The Veteran does not contend, and the file does not show, 
that the examinations were inadequate for rating purposes, or 
that his symptoms have become worse since his most recent 
examination.  

Rather, the VA examinations are adequate because, as shown 
below, they were based upon consideration of the Veteran's 
prior medical history, his assertions and current complaints, 
and because they describe the disabilities in detail 
sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) 
(internal quotations omitted).  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 38 
U.S.C.A. § 5103A.  


Increased rating for PTSD

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The Veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

Finally, it is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

In March 2008 and February 2009, the Veteran had VA 
examinations where he reported depression and difficulty 
sleeping somewhat relieved with medication.  He described 
thoughts about combat two to three times per week, as well as 
nightmares two to three times per month.  He described an 
exaggerated startle response, hypervigilance, feelings of 
irritability and avoidance of crowds.  

The Veteran indicated in March 2008 that with the exception 
of one son who is a heavy drinker, he had a good relationship 
with his children and grandchildren.  

As of the February 2009 VA examination the Veteran indicated 
that he had a good relationship with all of his children and 
grandchildren.  

During the March 2008 VA examination the Veteran indicated he 
was very close to his wife before she died.  He also reported 
during both examinations that he had a number of causal 
friends that he visited with in a coffee shop on a regular 
basis.  

The Veteran indicated that he avoided people, places, and 
activities which aroused recollections of Vietnam.  He 
described emotional detachment from others and decreased 
interest in activities and denied use of alcohol or drugs.  

The VA examiner noted that the Veteran was alert, oriented 
and attentive, and appeared his stated age.  His mood was 
depressed and his affect constricted and sad.  The examiner 
asserted that his speech was a regular rate and rhythm, and 
the content was generally logical and coherent.  

The Veteran denied auditory and visual hallucinations, as 
well as suicidal or homicidal ideation and a history of being 
physically aggressive with others.  Memory was slightly 
impaired for immediate information (in February 2009) and 
fairly intact for recent and remote events.  He was unable to 
concentrate well enough to spell "world" backwards and was 
unable to interpret a proverb.  The examiner also observed 
that the Veteran's mood was depressed.  

The VA examiner diagnosed the Veteran with PTSD and major 
depressive disorder, and assigned him a Global Assessment of 
Functioning (GAF) score of 52.  

The examiner stated that in terms of social adaptability and 
dealing with others, he was moderately considerably impaired 
and that in terms of occupational impairment, he was 
considerably impaired, with his level of overall disability 
in the considerable range.  

The Veteran has been assigned a 50 percent rating for PTSD 
under the provisions of Diagnostic Code (DC) 9411.

Under General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

Comparing the PTSD symptoms reported in his VA examinations 
to the criteria of the General Rating Formula, the Board 
finds that the current manifestations do not meet the 
criteria for a rating higher than 50 percent for the service-
connected PTSD.  

Treatment reports dated during the course of the appellate 
period demonstrate the Veteran was alert and cooperative, 
with a constricted affect, normal speech and thought process 
and good insight and judgment.  There was no evidence of 
delusions or hallucinations, and the Veteran denied suicidal 
or homicidal ideation.  GAF scores ranged from of 55 to 65.  

The VA examinations and treatment reports in this regard do 
not show the service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.  

Though difficulty in adapting to stressful circumstances 
(including work or work like setting) is demonstrated, the 
Veteran also is not shown to experience speech that is 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  

Most importantly, the medical record does not show that the 
service-connected PTSD is manifested by an inability to 
establish and maintain effective relationships.  The Veteran 
has discussed his good relationships with his children and 
grandchildren and friends that he visits with on a weekly 
basis.  

The psychiatric examinations have included the assignment of 
GAF scores. According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

A GAF score of 61 to 70 indicates some mild symptomatology 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or social functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  

GAF scores between 51 and 60 indicate moderate symptoms or 
moderate difficulty functioning, which is comparable to the 
Veteran's current 50 percent rating. 

The Board notes that the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the evaluation issue; rather, the GAF 
score must be considered in light of the actual symptoms of 
the veteran's disorder, which provide the primary basis for 
the rating assigned. 
See 38 C.F.R. § 4.126(a).  

Here, the assigned scores when considered in light of the 
recorded medical finding do not support the assignment of a 
rating higher than 50 percent for the service-connected PTSD 
at any time during the course of the appeal.  


Increased rating for the lumbar spine disability

The service-connected lumbar spine disorder is currently 
evaluated as 20 percent disabling under Diagnostic Code 
(Code) 5237.  This rating is based on limitation of motion or 
restriction of function.  

In cases, such as this, the Board must address, in 
conjunction with the otherwise applicable Code, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.  

The Rating Schedule in this regard provides that 
intervertebral disc syndrome should be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  

Here, to the extent that intervertebral disc syndrome of the 
lumbar spine is not demonstrated, this regulation may not be 
considered for application in this case.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula), the service-connected 
lumbar spine condition is currently rated with or without 
symptoms such as pain (whether or not it radiates), stiffness 
or aching in the area of the spine affected by residuals of 
injury or disease.  

For the service-connected lumbar spine disability, a 20 
percent rating requires thoracolumbar spine forward flexion 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less or with favorable 
ankylosis of the entire thoracolumbar spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is from 0 to 90 degrees, extension is 
from 0 to 30 degrees, left and right lateral flexion is from 
0 to 30 degrees, and left and right lateral rotation is from 
0 to 30 degrees.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right lateral rotation. 
38 C.F.R. § 4.71a, Plate V.  Here, ankylosis of the lumbar 
spine is clearly not shown.  

A careful review of the record shows that the service-
connected low back disability is manifested by an 
increasingly severe functional loss due to pain and with 
repetitive movement.  VA outpatient records dated in 2007 and 
2008 noted the Veteran's complaints of low back pain whenever 
he walked for any length of time or picked anything up.  He 
also indicated that his back was "giving out."  

During VA examination in June 2008, the Veteran reported that 
his low back pain persists all day every day.  Though upon 
examination he was able to achieve 75 degrees of flexion, the 
examiner acknowledged the Veteran's complaints of pain during 
manipulation of the spine.  

During the Veteran's February 2009 VA examination, he 
indicated that his lower back pain had worsened to the point 
that he could not sit, stand or walk for long distances.  The 
Veteran further noted that lifting, bending, prolonged 
standing and sitting aggravated his back pain.  Though upon 
physical examination he was able to achieve 75 degrees of 
flexion, the examiner again acknowledged the Veteran's 
complaints of pain during manipulation of the spine.  

In reviewing the overall record, and considering the 
Veteran's documented complaints of pain, the Board finds that 
the service-connected low back disability picture more nearly 
approximates that manifested by a function loss due to pain 
and other factors with forward flexion of the thoracolumbar 
spine limited to 30 degrees or less.  

Accordingly, given this functional impairment, a 40 percent 
rating is for application in this case.  

The Board acknowledges that the Veteran has recently been 
diagnosed with sensory radiculopathy in the left S1 nerve 
root distribution, as well as mild sensory polyneuropathy 
affecting the sciatic and sural nerve in both lower 
extremities.  

However, the March 2009 VA peripheral nerves examiner 
indicated that these symptoms were the result of a post-
service back injury and resultant surgery and therefore not a 
part of the service-connected lumbar spine disability 
picture.  There is no competent medical evidence to the 
contrary.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and another service-connected disability in the absence of 
medical evidence which does so).  Accordingly, separate 
ratings for the Veteran's neurological symptoms in the lower 
extremities are not warranted.  

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted in light of the Board's 
decision regarding a TDIU hereinbelow.  


TDIU

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternative way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  

Applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the file that may be interpreted as applications or claims, 
formal or informal, for increased benefits and, then, to all 
other evidence of record to determine the earliest date as of 
which, within the one year prior to the filing of a formal 
claim for TDIU, the increase in disability was ascertainable.  
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

The Veteran is currently service-connected for PTSD rated as 
50 percent disabling; chronic lumbar strain, now rated as 40 
percent disabling; pulmonary sarcoidosis, rated as 10 percent 
disabling; internal derangement and posttraumatic arthritis 
of right knee status post surgery for torn medial meniscus, 
rated as 10 percent disabling; and fracture of right fifth 
finger, hemorrhoids, chronic cystitis and facial scars due to 
car accident, all noncompensably disabling; the combined 
evaluation for compensation is 80 percent with consideration 
of the bilateral factor. 
38 C.F.R. §§ 4.25, 4.26.  

Accordingly, he meets the schedular threshold for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a), as 
detailed hereinabove.  

Therefore, the issue for resolution is whether the Veteran is 
shown to be prevented from securing or following a 
substantially gainful occupation as a result of his service-
connected disability alone.  

"Substantially gainful employment" is defined as employment 
at which nondisabled individuals earn their livelihoods with 
earnings comparable to the particular occupation in which the 
veteran resides.  See M21-1MR IV.ii.2.F.24.d.  

Consideration may be given to a veteran's education, 
training, and special work experience, but not to his age or 
any impairments caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341(a), 4.19; Van Hoose, 4 Vet. App. at 363.  

In the present case, the Board finds that the pertinent 
medical evidence adequately establishes that the Veteran is 
unable to maintain substantially gainful employment due to 
his service-connected disabilities.  

The Veteran's filed a claim for a TDIU in March 2008.  In his 
July 2008 formal claim for a TDIU, the Veteran indicated that 
the highest level of education he completed was high school; 
he had no further education or training.  

With regard to his employment history, the Veteran reported 
to the February 2009 VA spine examiner that he worked in 
construction until 1984, at which time he re-injured his back 
and required surgery.   
An SSA disability determination in 1992 found the Veteran had 
been unemployable since 1987 due primarily to disorders of 
the back and secondarily to hypertension.  

Finally, during VA examination in February 2009, the examiner 
noted that the Veteran's "ha[d] not worked since 1984 which 
was when his lumbar spine fusion occurred.  His lack of 
employment [was] directly related to his back condition 
because he previously worked construction and [could] no 
longer do so."  

The findings of VA physicians are medical conclusions that 
the Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

Accordingly, based upon this record, the Board finds that a 
TDIU rating is warranted.  


ORDER

An increased rating in excess of 50 percent for the service-
connected PTSD is denied.  

An increased rating of 40 percent for the service-connected 
lumbar spine disability is granted, subject to the 
regulations governing the award of monetary benefits.  

A total rating based on individual unemployability by reason 
of service-connected disability is granted, subject to the 
regulations governing the award of monetary benefits.  


______________________________________________
STEPHEN L WILKINS 
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


